DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-11, 14-16, and 18-33 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and read in light of the specification.
In regards to Claim 1, the prior art of record fails to disclose “…wherein the information display region is dynamically displayed at different locations in the first sequence, the information display region displayed between two display elements in the first sequence depending on which of the display elements in the first sequence is selected by a user for viewing respective content on the display screen.” This limitation in combination with the remaining limitations is novel and thus allowable. 
In regards to Claim 10, the prior art of record fails to disclose “… slidably moving the second sequence in place of the first sequence in response to receiving selection of the second filter symbol, a portion of the first sequence and a portion of the second sequence temporarily displayed at the same time on the display screen while slidably moving the second sequence in place of the first sequence; wherein the first sequence is a first carousel of display elements shiftable along a first axis; and wherein the second sequence is a second carousel of display elements shiftable along the first axis.” This limitation in combination with the remaining limitations is novel and thus allowable.
In regards to Claim 11, the prior art of record fails to disclose “…wherein the information display region is dynamically displayed at different locations in the first sequence, the information display region displayed between two display elements in the first sequence depending on which of the display elements in the first sequence is selected by a user for viewing respective content on the display screen.” This limitation in combination with the remaining limitations is novel and thus allowable.
In regards to Claim 21, the prior art of record fails to disclose “… wherein the processing logic is further operable to slidably move the second sequence in place of the first sequence in response to receiving selection of the second filter symbol, a portion of the first sequence and a portion of the second sequence temporarily displayed at the same time on the display screen while slidably moving the second sequence in place of the first sequence; wherein the first sequence is a first carousel of display elements shiftable along a first axis; and wherein the second sequence is a second carousel of display elements shiftable along the first axis.” This limitation in combination with the remaining limitations is novel and thus allowable.
In regards to Claim 22, the prior art of record fails to disclose “…wherein the information display region is dynamically displayed at different locations in the first sequence, the information display region displayed between two display elements in the first sequence depending on which of the display elements in the first sequence is selected by a user for viewing respective content on the display screen.” This limitation in combination with the remaining limitations is novel and thus allowable.
 In regards to Claim 23, the prior art of record fails to disclose “… slidably moving the second sequence in place of the first sequence in response to receiving selection of the second filter symbol, a portion of the first sequence and a portion of the second sequence temporarily displayed at the same time on the display screen while slidably moving the second sequence in place of the first sequence; and wherein the information display region is dynamically displayed at different locations in the first sequence, the information display region displayed between two display elements in the first sequence depending on which of the display elements in the first sequence is selected by a user for viewing respective content on the display screen.” This limitation in combination with the remaining limitations is novel and thus allowable.
“…displaying the first sequence to include a second display element; and displaying the information display region in between the first display element and the second display element in the first sequence.” This limitation in combination with the remaining limitations is novel and thus allowable.
In regards to Claim 29, the prior art of record fails to disclose “…at a first instant of time, providing a first visual indication that the first display element in the first sequence represents first video currently being displayed in a display region on the display screen; and at a second instant of time, in response to receiving selection of the second filter symbol, providing a second visual indication that a display element in the second sequence represents second video currently being displayed in the display region on the display screen.” This limitation in combination with the remaining limitations is novel and thus allowable.
In regards to Claim 30, the prior art of record fails to disclose “…in response to receiving input from a user applied to the first sequence, shifting the first sequence of display elements to the left.” This limitation in combination with the remaining limitations is novel and thus allowable.
Dependent claims are allowed based on dependency merits. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Kelts US Patent No. 7,844,987, Nemeth US PG Publication No. 2013/0132895, Engel US Patent No. 8,154,473, Tognoni US PG Publication No. 2005/0280662, and Kelts US PG Publication No. 2002/0112237.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424